Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 23, 1975, which affirmed the decision of a referee sustaining initial determinations of the Industrial Commissioner holding claimant ineligible to receive benefits effective October 22, 1973 on the ground that he did not have at least 20 weeks of covered employment in his base period; charging him with an overpayment of $2,362.50 in benefits ruled to be recoverable; and holding that he willfully made false statements to obtain benefits by reason of which a forfeiture of 80 effective days was imposed as a penalty in reduction of his future benefit rights. The record contains substantial evidence to support the board’s finding that claimant could not file a valid claim because he did not have sufficient earnings in at least 20 weeks of employment with earnings averaging at least $30 per week in the 52-week period preceding the filing of the claim. (Labor Law, § 527.) In view of the testimony at the hearing by claimant, who was president and major stockholder of the *712employer, that he did originally draw the money claimed to be wages because he feared that he would not otherwise recover money which he had loaned to or invested in the corporation, there is substantial evidence to support the board’s factual determination that claimant did not receive sufficient wages from his corporate employment to enable him to file a valid original claim. Likewise, the board’s finding that claimant made willful false statements to obtain benefits is supported by substantial evidence. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.